Citation Nr: 1603026	
Decision Date: 02/01/16    Archive Date: 02/11/16

DOCKET NO.  12-28 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for service-connected ischemic heart disease.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Connor, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1966 to September 1968.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction is retained by the RO in St. Petersburg, Florida.


FINDING OF FACT

On December 29, 2015, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran, through his representative, that he wished to withdraw this appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran may withdraw his or her appeal in writing at any time before the Board promulgates a final decision.  38 C.F.R. § 20.204.  When a veteran does so, the withdrawal effectively creates a situation in which an allegation of error of fact or law no longer exists.  In such an instance, the Board does not have jurisdiction to review the appeal, and a dismissal is then appropriate.  38 U.S.C.A. § 7105(d); 38 C.F.R. §§ 20.101, 20.202.

In October 2012, the Veteran filed a substantive appeal to the RO's decision that granted service connection for ischemic heart disease and assigned the contested disability rating.  See Rating Decision, dated Feb. 28, 2011.  In a written statement submitted in December 2015, the Veteran, through his representative, requested withdrawal of his appeal of this issue.  See correspondence, from Florida Department of Veterans Affairs, dated Dec. 29, 2015.  In view of his expressed desire, further action with regard to this claim is not appropriate.

Accordingly, the Board does not have jurisdiction to review this claim and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


